Case 20-10343-LSS   Doc 1484-5   Filed 10/12/20   Page 1 of 3




            Exhibit D
               Case 20-10343-LSS              Doc 1484-5            Filed 10/12/20      Page 2 of 3




                             IN THE UNITED STATES BANKRUPTCY
                            COURT FOR THE DISTRICT OF DELAWARE

In Re:                                                          )        Chapter 11
                                                                )
BOY SCOUTS OF AMERICA AND                                       )        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                             )
                                                                )        (Jointly Administered)
                                                                )
                                    Debtors.                    )        Related Docket No. _____

      ORDER GRANTING MOTION OF ERIC PAI, AS ADMINISTRATOR OF
    THE ESTATE OF JARRED PAI, FOR RELIEF FROM THE AUTOMATIC STAY
          PURSUANT TO SECTION 362(d) OF THE BANKRUPTCY CODE
         Upon the motion (the “Motion”) of Eric Pai, as administrator of the Estate of Jarred Pai,

(the “Movant”) for entry of an order (this “Order”) granting relief from the automatic stay; and

considering any responses to the Motion and the record before the Court; and after due

deliberation and sufficient cause appearing therefore, it is hereby

         ORDERED that the Motion is GRANTED as set forth herein; and it is further

ORDERED that:

         1.         The automatic stay of 11 U.S.C. § 362(a) shall be modified for the limited

purpose of permitting the Movant to liquidate his claims through the commencement or

continuation of any pending litigation.

         2.         Movant shall not be entitled to enforce or seek payment on account of the

Movant’s claims, including against any insurers of the Debtors, absent further order of this

Court.

         3.        Except as otherwise expressly stated herein, nothing in this Order shall be

deemed to impair the Movant’s claims or construed to impact, impair, affect, determine, release,


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 1484-5     Filed 10/12/20    Page 3 of 3




waive, modify, limit, or expand: (i) the availability of insurance coverage with respect to

Movant’s claims; (ii) the terms and conditions of any insurance policies; or (iii) any rights,

remedies, defenses to coverage, and other defenses of any insurance carrier under or for any

insurance policies (including the right of any insurance carrier to disclaim coverage), nor

otherwise alter any insurance carrier’s existing indemnity payment obligations.

       4.       Nothing in this order prejudices the right of any party to move to reinstate the

stay or to seek additional relief from the stay.

       5.       The Parties are authorized to take all actions necessary to effectuate the relief

granted by this Order.

       6.       Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is deemed not

applicable.

Dated: November __, 2020
       Wilmington, Delaware

                                               The Honorable Laurie Selber Silverstein
                                               United States Bankruptcy Judge
